ORDER

PER CURIAM.
Deborah Nuelle appeals the judgment ordering the sale of certain real property owned by her and her brother, Cary Becker, as joint tenants and the court’s non-responsive denial of her request to be reimbursed for money she spent settling their deceased mother’s estate. The judgment was supported by substantial evidence, and the court did not misstate or misapply the law. An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. We affirm the judgment under Rule 84.16(b).